Per Curiam.

In this case, there was no judgment for the plaintiffs in the court below, — the judgment was arrested. Now, this court could not give judgment for the husband alone, even if they should think, (which they do not) that the judgment ought not to have been arrested; because the wife, who was the meritorious cause, is dead, and the cause of action does not survive. If the wife had died, after the judgment had been given for her husband and her, it would have been different. The judgment would then have survived to the husband.
Writ of error abated..